Citation Nr: 1600080	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  97-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased disability rating for dysthymic disorder, previously evaluated as mood disorder with anxiety and depression, currently evaluated as 50 percent disabling.

2. Entitlement to an increased disability rating for Reiter's syndrome, pursuant to Diagnostic Code 5002, to include consideration of whether additional separate ratings are warranted.

3. Entitlement to a disability rating in excess of 20 percent for arthritis, cervical spine, residual of Reiter's Syndrome. 
 
4. Entitlement to a disability rating in excess of 10 percent for arthritis, lumbar spine, residual of Reiter's Syndrome, prior to November 18, 2010, and in excess of 20 percent thereafter. 
 
5. Entitlement to a disability rating in excess of 10 percent for arthritis, right ankle, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome. 
 
6. Entitlement to a disability rating in excess of 10 percent for arthritis, left ankle, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome. 
 
7. Entitlement to a disability rating in excess of 10 percent for arthritis, right shoulder, residual of Reiter's Syndrome, prior to November 18, 2010, and in excess of 20 percent thereafter. 
 
8. Entitlement to a disability rating in excess of 10 percent for arthritis, left shoulder, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome. 
 
9. Entitlement to a disability rating in excess of 10 percent for arthritis, right hand, residual of Reiter's Syndrome. 
 
 10. Entitlement to a disability rating in excess of 10 percent for arthritis, left hand, residual of Reiter's Syndrome.
 
11. Entitlement to an earlier effective date prior to May 6, 2006, for the grant of total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1996, July 2009, and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim for an increased evaluation for Reiter's syndrome was denied by the RO in the March 1996 rating decision, which was affirmed by the Board in a July 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a November 2009 Joint Motion for Remand (JMR). 

Subsequent to the JMR, the Board remanded the issues of entitlement to an increased evaluation for Reiter's Syndrome, an increased evaluation for a mood disorder, and entitlement to a total disability evaluation based on individual unemployability (TDIU) in March 2010.  A March 2011 Supplemental Statement of the Case (SSOC) awarded a separate evaluation for the cervical spine, lumbar spine, bilateral ankle, bilateral shoulder, and bilateral hand conditions listed above, as residuals of Reiter's Syndrome.  The Board then remanded these issues in September 2012.

The July 2009 rating decision on appeal continued a 50 percent evaluation for mood disorder, which as noted, the Board remanded in March 2010 and September 2012.

The March 2011 rating decision granted entitlement to TDIU effective May 6, 2006.  The Veteran has challenged the effective date.  

The Board notes that the September 2012 remand also addressed various claims for entitlement to earlier effective dates for the separate evaluations of the Veteran's cervical spine, lumbar spine, bilateral ankle, bilateral shoulder, and bilateral hand conditions.  An August 2014 rating decision awarded effective dates for these separate evaluations of June 1, 1994.  As explained in the rating decision, while the Veteran had originally requested an earlier effective date of April 6, 1994, the Veteran has been awarded a temporary total evaluation for the period from March 14, 1994 to May 31, 1994 for disabilities associated with Reiter's syndrome.  As a result, the full benefit sought on appeal for these claims has been granted since the Board's September 2012 remand, and these issues are no longer before the Board.

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Atlanta, Georgia RO in May 2006.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  However, the VLJ who conducted the May 2006 hearing is no longer at the Board.  The Veteran was apprised of this in September 2011 and notified that he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2015).  In a letter dated in September 2011, the Veteran responded that he did not wish to have another hearing.  This hearing only addressed the issue of entitlement to an increased rating for Reiter's Syndrome.  The Veteran has not requested a hearing for the other issues on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for Reiter's Syndrome, cervical spine, lumbar spine, bilateral ankles, bilateral shoulders, and bilateral hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's dysthymic disorder is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

2.  The record shows that the Veteran was unemployable since February 1, 2005 due to his service-connected disabilities.

3.  There is no evidence that the Veteran was unemployable prior to February 1, 2005 due to his service-connected disabilities, or that the Veteran was marginally employed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1110, 1155, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.159, 3.303, 3.304, 3.385, 3.400, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9433 (2015).

2.  An effective date of February 1, 2005, but not earlier, for TDIU is warranted.  38 U.S.C.A. §§ 5101, 5110, 5111 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded the issues decided in September 2012.  With respect to these issues, the Board instructed the RO to: (1) obtain updated VA medical records dating back to August 21, 2008; (2) schedule the Veteran for a VA psychiatric examination to determine the current severity of his mood disorder; (3) issue a Statement of the Case for the issue of an earlier effective date for TDIU; and (4) send a copy of the March 2011 statement of the case for a mood disorder to the Veteran's representative.

The record indicates that all appropriate steps have been followed by the RO.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the July 2009 rating decision on appeal regarding an increased rating for mood disorder, an October 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  An April 2010 letter was later sent regarding the claim for an increased rating for a mood disorder and TDIU.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), this letter included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, identified private treatment records, relevant Social Security records, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in November 2012 for the Veteran's dysthymic disorder.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent November 2012 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examination to reassess the symptoms and severity of his mood disorder.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria. See id.   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III.  Disability Evaluations Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  



IV. Dysthymic Disorder

The Veteran is currently in receipt of a 50 percent disability evaluation for dysthymic disorder associated with Reiter's Syndrome under Diagnostic Code 9433.  Service connection was granted effective November 20, 2002.  The Veteran filed an increased rating claim in September 2008.

Diagnostic Code 9433 pertains specifically to the primary diagnosed disability in the Veteran's case, persistent depressive disorder (dysthymia).  In any event, with the exception of eating disorders, all mental disorders including dysthymia are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9433.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9433.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Factual Background

An August 2008 mental health outpatient note reports the Veteran's mood affected by his arthritic pain and tension at home with his wife.  The Veteran was cooperative and made eye contact.  The examiner noted increase in irritability and dysphoric mood.  There no was no suicidal ideation, speech was goal directed and thought process was logical and coherent.  The Veteran was preoccupied with pain, financial stressors, and feeling helpless to change the situation.  Cognitive function was intact, and he was oriented in all spheres.

In a November 2008 mental health outpatient note, the Veteran reported some improvement in mood with less irritability, with his wife being out of town helping.  Physical limitations worsened mood.  He was cleanly attired, friendly, and made good eye contact.  There was mild psychomotor slowing.  Affect was tense.  Mood had been anergic and dysphoric, somewhat less irritable.  There was no suicidal ideation.  Speech was relevant and goal directed.  Thought process was logical and coherent.  The Veteran denied hallucinations and delusions.  He was oriented in all spheres.

At the Veteran's December 2008 VA examination, the Veteran's diagnosis of dysthymic disorder was confirmed.  The examiner noted that the Veteran feels mildly depressed at time but reported he has felt better the past 10 days.  He reported being in chronic pain.  The Veteran was clean and casually dressed.  Psychomotor activity was unremarkable, speech spontaneous, attitude toward the examiner was cooperative and attentive, although the Veteran seemed "rather evasive concerning the living circumstances of his daughter."  Affect was appropriate, mood was good.  Attention was intact, the Veteran was oriented in all spheres.  Thought process was unremarkable, thought content was unremarkable.  Judgment was normal, intelligence average.  Insight was reported as the Veteran understood he has a problem.  There was no sleep impairment, no hallucinations,  no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal ideation.  The Veteran interpreted provers appropriately.  Impulse control was good and there were no episodes of violence.  The Veteran was able to maintain personal hygiene and there were no problems with activities of daily living.  Remote, recent, and immediate memory was normal.  The Veteran was deemed competent.  The Veteran reported that his wife left 10 days ago with the couple's 16 year old daughter to live with his wife's sister in Oklahoma.  A GAF score of 70 was assigned.  

The examiner concluded that there was not total occupational and social impairment due to the Veteran's dysthymic disorder.  The examiner did report that the symptoms of dysthymic disorder resulted in deficiencies in mood.  It did not result in deficiencies in judgment, thinking, family relations, or work.  There was no reduced reliability and productivity due to the condition.  The examiner reported that there was occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner stated that the record indicated the Veteran was doing better and that mood and irritability had improved.

In a February 2009 mental health outpatient note, the Veteran was somatically preoccupied, complaining of digestive issues.  Irritability had increased recently, especially during episodes of painful diarrhea.  He was well dressed, made good eye contact.  Affect varied appropriately.  Mood had been less down but irritable.  There was no suicidal ideation, speech was goal directed and thought process was logical and coherent.  The Veteran was oriented in all spheres.  

In a May 2009 mental health outpatient note, the Veteran reported being more irritable and down due to increased arthritic pain.  He was well-dressed, cooperative, and made eye contact.  Affect was tense and mood had been irritable and dysphoric.  There was no suicidal ideation.  Speech was goal directed and relevant, and no psychomotor changes.  Thought process was logical and coherent.  The Veteran was oriented to all spheres.  

An August 2009 primary care note stated that the Veteran did not meet the criteria for major depressive disorder.  There was no suicide risk.  

In a November 2009 mental health outpatient note, the Veteran reported an increase in irritability and negativism.  He had plans to spend Thanksgiving with his family and looked forward to seeing his granddaughter.  The Veteran was cleanly attired, cooperative, and made eye contact.  Mood was reported as anergic, irritable, somatically preoccupied.  There were no thoughts of death or suicide.  Speech was goal oriented and relevant.  The Veteran denied hallucinations and delusions.  He was oriented to all spheres.

An April 2010 mental health outpatient note reported increased irritability with the continuing progression of arthritic pain.  The Veteran was cleanly attired, cooperative, and made eye contact.  Affect varied appropriately.  Mood had been irritable but not as down.  Somatic preoccupation was dominant.  There were no thoughts of death or suicide.  Speech was goal oriented and relevant.  Thought process was logical and coherent.  He was oriented to all spheres.

A November 2010 mental health outpatient note reported that the Veteran's mood follows the "bad days and good days" or his arthritic pain.  His brother's recent death caused him to grieve appropriately.  Insomnia had increased.  The Veteran was well-dressed and cooperative.  Mood was irritable, grieving and somatically preoccupied.  There were no thoughts of death or suicide.  Speech was goal directed and relevant.  Thought process was logical and coherent.  The Veteran denied hallucinations and delusions.  He was oriented to all spheres.  

In a May 2011 mental health outpatient note, the Veteran denied sleep impairment at the time.  The Veteran was well-dressed and cooperative.  Mood was irritable, grieving and somatically preoccupied.  There were no thoughts of death or suicide.  Speech was goal directed and relevant.  Thought process was logical and coherent.  The Veteran denied hallucinations and delusions.  He was oriented to all spheres.  

A December 2011 mental health outpatient note reported increased insomnia.  Current medications helped deal with anxiety and mood problems.  He was oriented to all spheres, mood and affect were euthymic but somatically preoccupied.  There were no thoughts of death or suicide.  Speech was goal oriented and relevant.  Thought process was logical and coherent.  The Veteran denied hallucinations and delusions.  

A July 2012 mental health outpatient note reported improved sleep and some depressed mood.  The Veteran was casually dressed, neat, and cooperative.  He was oriented to all spheres, mood and affect were euthymic but somatically preoccupied.  There were no thoughts of death or suicide.  Speech was goal oriented and relevant.  Thought process was logical and coherent.  The Veteran denied hallucinations and delusions.  

At a November 2012 VA examination, the examiner concluded that the Veteran had total occupational and social impairment.  The Veteran reported he was still in his first marriage of 39 years.  He reported that his relationships with all family members were good.  The examiner noted the following symptoms: depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was found to be competent.  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  A GAF score of 45 was recorded.

Analysis  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the statements submitted by the Veteran and his acquaintances regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  As such, the Board finds that a rating in excess of 50 percent is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7 , 4.130, Diagnostic Code 9433.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his dysthymic disorder on his occupational and social impairment. 

During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; depression; anxiety; some memory loss; impaired judgment; fatigue; irritability; inconsistent mood; and difficulty establishing and maintaining effective work and social relationships. 

There has been no reported suicidal or homicidal ideation during this period; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  Additionally, there have been no reported delusions or hallucinations.  

While it is documented that the Veteran has struggled with many social interactions, there is no indication that the severity of his dysthymic disorder has led to an inability to establish and maintain relationships, as accounted for in the criteria for a 70 percent evaluation.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of dysthymic disorder, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so. For example, the Veteran reported at his November 2012 VA examination that he was still married and had a good relationship with all family members.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed signs of irritability. However, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical or verbal altercations noted in the record. While the Veteran has reported difficulty with his wife and increased irritability dependent on the symptoms of his arthritic condition, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's dysthymic disorder has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

In addition, the record indicates that the Veteran has suffered some mild memory loss, however, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name. The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Board notes that the Veteran's November 2012 VA examiner concluded that the Veteran's dysthymic disorder symptoms resulted in "total occupational and social impairment."  However, after careful consideration of the medical evidence of record, the Board finds that the medical evidence of record does not indicate total occupational and social impairment.  In fact, the additional findings noted by the November 2012 examiner contradict this conclusion that the Veteran's symptoms result in total social and occupational impairment.

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's dysthymic disorder during this period.  As previously noted, a GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  The Veteran's two reported GAF scores are 70 (December 2008) and 45 (November 2012). 

While the Board notes that the GAF score of 45 is consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of dysthymic disorder, and are not dispositive. When this GAF score is viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's dysthymic disorder during the period on appeal, more closely approximates a 50 percent rating. 
Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein. Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for dysthymic disorder, namely some irritability and difficulty with relationships, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment. Although the evidence shows that there have been some instances during this period when the Veteran's dysthymic disorder seems to have fluctuated in severity, the Board finds that a rating in excess of the 50 percent rating for dysthymic disorder pursuant to Diagnostic Code 9433 is not warranted. 

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

 Extraschedular 

The Board also has considered whether the Veteran is entitled to a greater level of compensation for dysthymic disorder on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected dysthymic disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's dysthymic disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his dysthymic disorder.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

V.  Earlier Effective Date TDIU

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

An award of TDIU is considered an award of an increased evaluation.  As such, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

The Board notes that marginal employment is not substantial employment.  See Friscia v. Brown, 7 Vet. App. 294   (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal). 

The Veteran currently has an effective date of May 6, 2006 for TDIU. The RO assigned this effective date as it was the date of the Veteran's hearing before a Veterans Law Judge, at which time it was determined that a claim for individual unemployability had been raised.  The Board does note that the record contains two separate January 1998 TDIU applications submitted by the Veteran.  TDIU was denied in an August 2000 rating decision, which the Veteran did not appeal.

In the Veteran's March 2011 formal TDIU application he states that the last time he worked full time was approximately 1995.  The Veteran stated that he worked approximately 20 hours per week from August 1996 to present at the Five Points Peanut Company.  In an October 2012 signed affidavit, the Veteran states that he had been working part time since 1996, as he had been unable to maintain substantially gainful employment.  

The record also contains a February 1, 2005 statement from the Veteran's employer, Five Points Peanut Company.  It states that the Veteran was unable to perform his duties because of his arthritis.  

Service connection was originally granted in part because a November 2010 VA examiner had concluded that the Veteran's Reiter's Syndrome and the secondary affects rendered the Veteran unemployable.

After reviewing the evidence of record, the Board finds that the Veteran's effective date for TDIU should be February 1, 2005, the date of his employer's letter stating that he is unable to perform his duties.  The Board finds this statement to be indicative of a TDIU claim, and while there is no date stamp indicating the date of receipt with VA, the Board accepts February 1, 2005 as the appropriate date of entitlement to TDIU.

With respect to 38 C.F.R. § 3.400(o)(2) , the Board notes that the evidence decidedly does not show that it is factually ascertainable that the Veteran was unemployable as a result of his service-connected disabilities in the year prior to what the Board has accepted as his February 1, 2005 TDIU claim.  The evidence shows that the Veteran was employed, at least part time, with the Five Points Peanut Company.  The Board finds that this employment does not amount to marginal employment.  The Veteran has provided no evidence that he earned less than the poverty threshold at any time prior to February 1, 2005, or that his employment amounted to a protected environment.  The Board notes the argument of the Veteran's representative that he is entitled to TDIU for specific time periods, specifically from June 1, 1994 to December 31, 1997, and from January 1, 2003 through December 31, 2003, due to the Veteran's income during these time periods.  However, pursuant to 38 C.F.R. § 3.400(o)(1)-(2), an award for these time periods is not warranted.

The Board has no reason to doubt the Veteran's potential contentions with respect to his difficulty in maintaining employment prior to this new effective date.  However, the regulation governing TDIU authorizes an award of TDIU benefits only where a Veteran is unemployed as a result of service-connected disabilities.  As the Veteran was still employed prior to February 1, 2005, an earlier effective date is not warranted.


ORDER

Entitlement to an increased evaluation for dysthymic disorder, previously evaluated as mood disorder with anxiety and depression, currently evaluated as 50 percent disabling is denied.

Entitlement to an earlier effective date of February 1, 2005, for the grant of total disability rating for compensation based on individual unemployability (TDIU) is granted.


REMAND

After having carefully considered this matter, the Board finds that the Veteran's claims for an increased rating for Reiter's Syndrome and the associated joint conditions must be remanded as the Veteran's most recent VA examination in September 2014 is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Pursuant to the Board's September 2012 Remand, the Veteran was afforded a November 2012 VA examination.  This examination documented range of motion findings and other objective and subjective findings necessary for an evaluation.  The Veteran was then afforded his most recent VA examination for Reiter's Syndrome in September 2014.  In this examination report, the examiner states involvement and limitation of motion of joints are documented in the November 2012 examination.  However, the examiner states that the Veteran has worsening pain, especially in the feet.  The examination does not document the necessary range of motion findings and other objective and subjective findings for a proper evaluation of the disabilities.  The mention of increased pain is potentially relevant to a proper evaluation for such disabilities.  As a result, the Board finds that this examination is inadequate and a new examination must be ordered.

In addition, the RO should consider whether separate evaluations are warranted for the Veteran's elbows, wrists, hips, knees, and feet/toes, as the September 2014 VA examiner noted that these joints are now affected by the Veteran's Reiter's syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Schedule the Veteran for an appropriate examination(s) to assess the severity of his service-connected Reiter's syndrome.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail. 

Specifically, the examiner should provide the following information:

(a) Describe all current symptomatology associated with Reiter's syndrome, including but not limited to any visual symptoms; gastrointestinal symptoms (the Veteran reported during the Board hearing that he had diarrhea and weight loss); skin rashes; and genitourinary symptoms.  The examiner should also specifically address the Veteran's reports of conjunctivitis and urethritis in the February 2008 VA medical record and whether these are a manifestation of Reiter's syndrome. 

The examiner should also address whether additional joints are affected by Reiter's syndrome, including the hips, wrists, elbows, and knees. 

(b) Indicate whether the Veteran's Reiter's syndrome is manifested by symptom combinations productive of weight loss and anemia productive of severe impairment of health or whether the Veteran has severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, which are totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

(c) For each affected joint, including but not limited to the ankles, shoulders, hands, cervical spine, lumbar spine, and any other joint the examiner finds is affected by Reiter's syndrome, provide ranges of motion in degrees.  Describe any functional limitation of the affected parts due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use as a result of pain, excess motion, fatigability, weakened motion, or incoordination should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


